Title: To Benjamin Franklin from Joseph Galloway, 23 November 1764
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Sir
Philada. Novr. 23. 1764.
I wrote you from New Castle, the Substance of the Address of the Lower Counties’ Assembly, In which they inform the Crown, That altho they are Governed under the Same Charter with the People of Pennsylvania, yet that their Laws are different. Will it be amiss to inform the Crown, shoud our Intended Change meet with any Obstructions from this Address, That, by the Deed from the Duke of York to W. Penn, he was only Entitled to the Soil and not to the Powers of Government, the Soil being only granted—and that consequently Mr. Penn Exceeded his Power in extending the Charter to the Lower Counties. And that therefore the Charter being granted by a person not having the power of granting is void. And as to their Laws, The Ministry must certainly be surprized to find a Government carried on, and Laws made for upwards of 60 Years, without transmitting any of them for their Approbation. This conduct is not only treating the Crown with great disrespect, but is invading its prerogatives in a Dangerous Point. I apprehend the Reason of the Crowns reserving a Power to repeal or Confirm the Laws of the Colonies, is that it May by a Superintendant Power be able at all times to prevent the ill Consequences that [would] flow from Statutes made inconsistent with the Allegeance of the Subject, or contrary to the Royal Prerogative, But if a Colony should have it in its Power by a Juggle between the two Branches of the Legislature to pass Laws without ever presenting them to the Royal Eye or Ministerial Inspection, Sedition disloyalty, and Infringments of the Kings Prerogative may be promoted and sanctifyed by the solemnity of Laws, and all their attendant Mischiefs ensue, without the least Possibility of redress. I call it a Juggle, because you well know, That the Assembly of that Government have been indulged by the Proprietaries in many things which they have refused here; particularly the Loan Office Act which was passed about the Same Time in which the one in Pennsylvania was assented to by the Governor, An Act Liable to the Same Objections, made by the Proprietaries to the one passed here. And yet they presented the latter for the Royal disapprobation and exerted all their Industry to obtain a repeal, while the former they permitted, with all the rest of the lower County-Laws to sleep unpresented. Nay more their present Governor, appointed by a new Act, a new Set of Trustees to carry the former Law into Execution. Does not a Conduct of this sort in a Proprietary Governor fully Justify the Assertion of the Lords of Trade, That his Majestys Prerogative is too weighty to be Entrusted to the Feeble Hands of private Individuals who from Attachments to their own private Interests, Views and Schemes, are ever ready to Violate or Surrender it up to Serve their own purposes of a private nature. Mr. Wharton has promised to send you the Act with the Supplement or I should do it by this Opportunity.
The Proprietary Party Still are industrious in endeavouring to prevent our Design to Change the Government; The Corporation of this City have been for several days engaged in Petitioning the Proprietaries not to Surrender the Government to the Crown. But in Case this cannot be avoided, to use his Interest to preserve their Charter Priviledges. The Presbyterians likewise have been as Active in preparing and Signing a Petition, to the Same purpose, only differing in the Conclusion, that in Case the Change takes place to preserve their religious Priviledges. These Petitions are to go over with Mr. Hamilton.
The Confusion of the Government does not seem yet to be at an End, and I am convinced never will unless one more just, impartial and respectful than that of a Proprietary shoud Succeed. Every day furnishes further Proofs. At the last Election at Lancaster a Dutchman who Came into the Country young and is very capable of Executing the Office was Elected and appointed Sheriff of that County. The Irish Presbyterians being disappointed in not having one of themselves elected to that Office, refused to Serve on either Grand or Petty Juries, Tho’ regularly Summond by the Sheriff, because he was a Dutchman. So that there was a failure of Justice last Term in that County. The Sheriff, in endeavouring to serve a process on one of those people, was violently Assaulted, had both Ears of his horse Cut off, and was Obliged to fly to save his Life. And here the Matter rests, For I cannot Learn there are any Measures taking to bring the Offenders to Justice, and were they taken, I much doubt their Success: such is the debility of this Proprietary Government!
I hear, The Governor, to show how little he regards the remonstrances from the Assembly respecting the Mal-Conduct of the Justiciary Officers, has reinstated Wm. Moore of Chester County as the President of Chester Court, and has turnd out Mr. Hannums a very Worthy man for this only reason because he has supported the Measures prosecuted in favor of the Crown respecting a Change of Government. And I am also well informed Mr. Pawling is to be left out in this County with several others for the Like reason —and several Presbyterians are to fill their Places, Mr. Bryan of this City is one. A Strange Government this in which Loyalty and Affection to the Sovereign is made Criminal, while a Servile Submission and Implicit Obedience to the unjust and Oppressive Measures of a private Subject is the only path to Promotion.
